Broughton recovered in the Marshalsea against Doyley, and on this recovery brought debt in the C. B. The defendant pleaded there nul tielrecord, and a certiorari was awarded out of the Chancery for a record between D. and B., and after the record came up and was sent by mittimus to the K. B., but the mittimus mistook the name of Doyley. Bramston, Serj., moved that judgment might be reversed, for there is no record between B. and D., but between B. and C., and an amendment cannot take place, for it would be altering the very judgment.
Jermyn, e contra, moved that the record should be first amended, it being a misprision in the mittimus alone, etc.
The court sent for the clerk of B. and examined him, on the amendment in the K. B., and
Per totam curiam. Let it be *amended here, and the judgment affirmed.
If the certiorari were bad, there would be no amendment.